ROBERT L. BLAND, Judge.
This is a claim in the amount of $31.42. The payment thereof is recommended by the state road commission. Its payment is approved by the special assistant to the attorney general. It is submitted to and considered by the court of claims under section 17 of the court act. The record was prepared by the road commission.
On December 4, 1942,, about 5:00 o’clock p. m., on the Terra Alta-Aurora Pike, in Preston county, West Virginia, state road commission truck no. 430-143, operated by Clifford Myers, an employee of the road commission, was backed into a one-half ton truck owned by claimant, which was parked at the time. The estimated damage done to the truck is shown to be the amout of the claim. There is no excuse for the act of negligence exhibited by the record.
An award is made in favor of claimant, Dayton Bolyard, for thirty-one dollars and forty-two cents ($31.42).